     Case 21-01607-LA7              Filed 08/19/21           Entered 08/19/21 15:31:22           Doc 21-2    Pg. 1 of 1

                                                     Notice Recipients
District/Off: 0974−3                       User: Admin.                        Date Created: 8/20/2021
Case: 21−01607−LA7                         Form ID: pdf910                     Total: 18


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
14861901 Pension plan administrator
                                                                                                            TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         United States Trustee         ustp.region15@usdoj.gov
tr          Gerald H. Davis         ghd@trusteedavis.com
aty         Kristin Mihelic        Kristin.T.Mihelic@usdoj.gov
aty         Michael T. O'Halloran          mto@debtsd.com
                                                                                                            TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Jeffrey Morton        11767 Westview Parkway          San Diego, CA 92126
jdb         Kirsten Leona Morton        11767 Westview Parkway          San Diego, CA 92126
14861892 Bank of America           Attn: Bankruptcy       Po Box 982234         El Paso, TX 79998
14861891 Bank of America           Po Box 982238         El Paso, TX 79998
14861894 Barclays Bank Delaware            Attn: Bankruptcy       Po Box 8801        Wilmington, DE 19899
14861893 Barclays Bank Delaware            P.o. Box 8803       Wilmington, DE 19899
14861896 Chase Card Services          Attn: Bankruptcy        Po Box 15298        Wilmington, DE 19850
14861895 Chase Card Services          Po Box 15369         Wilmington, DE 19850
14861898 Discover Financial         Attn: Bankruptcy         Po Box 3025        New Albany, OH 43054
14861897 Discover Financial         Pob 15316         Wilmington, DE 19850
14861899 Nordstrom Signature Visa           13531 E. Caley Ave         Englewood, CO 80111
14861900 Nordstrom Signature Visa           Attn: Bankruptcy        Po Box 6555       Englewood, CO 80155
14861902 Toyota Financial Svs.         P.O. Box 5855         Carol Stream, IL 60197
                                                                                                            TOTAL: 13
